Citation Nr: 1609973	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches, blurred vision, and photophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In his July 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for February 2011.  However, prior to the scheduled hearing, the Veteran withdrew his request in a February 2010 statement.  

This issue was previously remanded in March 2012, April 2013, and May 2015 for additional development.  It has now been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran has residuals of a TBI caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of TBI have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board is granting the Veteran's petition to reopen the claim for service connection for headaches and granting the underlying claim on the merits, a determination on whether the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 were satisfied is unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed 499 F.3d 1317 (Fed. Cir. 2007).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for residuals of a traumatic brain injury (TBI), to include headaches, blurred vision, and photophobia.  He contends that the air-seat in the vehicle he drove while in Iraq, and his height, caused him to repeatedly strike his head on the roof of the vehicle, the repeated nature of which resulted in a TBI or similar trauma which now causes his headache disability.  He also reported that while on active service he helped destroy enemy ordinance that was found and confiscated during patrols and these explosions sometimes caused him to "see stars or bright lights," but that he never lost consciousness.   

A review of the service treatment records shows that in March 2001, the Veteran was treated for complaints of headaches after being hit in the head with a beer bottle and falling to the ground.  He reported that he did not lose consciousness.  The service treatment records show that he was seen on several more occasions following the March 2001 initial visit for complaints of headaches.  Reserve treatment records show that in August 2010 the Veteran was put on a permanent profile due in part to TBI, found undeployable, and ultimately disqualified from continuing his reserve service.  

VA outpatient treatment records show that the Veteran sought treatment at a VA medical center shortly after separation from active service and in December 2006 he reported a history of headaches and this history was continually noted in his post-service medical history.  Additionally, an April 2006 general medical VA examination notes that the Veteran reported continued headaches since separation from active service. 

Also contained within the Veteran's VA outpatient treatment records are extensive records of treatment for TBI.  These records show that in March 2008, the Veteran underwent a TBI consultation where he reported repeatedly striking his head on the top of his vehicle while in Iraq and it was noted that he had documented severe and very severe responses to neurobehavioral symptomatology questions.  The Veteran began receiving regular treatment for TBI-related residual symptoms, such as left sided frontal headache, photophobia, blurred vision, difficulty with memory, and difficulty with concentration.  The Veteran was referred for poly trauma occupational therapy for his TBI treatment, which was continued through 2009.  The remainder of the VA outpatient treatment records show that the Veteran has continued to receive treatment for headaches and other TBI residual symptoms.  

The Veteran was afforded VA examinations in September 2015, at which time the only diagnosis assigned to account for the variety of symptoms reported by the Veteran was a diagnosis of tension headaches.  No disability was diagnosed to account for the symptoms of blurred vision or photophobia.  After examination and interview with the Veteran, the examiner opined that the Veteran did not meet the criteria for the diagnosis of TBI as there was no medical evidence to support such a diagnosis.  After the eye examination, the VA eye examiner noted that blurred vision and photophobia were not found.  There is no indication that the VA examiners considered the Veteran's extensive treatment history for TBI.  Therefore, the Board considers the September 2015 VA examinations inadequate and are not probative evidence in this matter. 

In sum, the Board finds that the Veteran's reports of repeatedly striking his head on the top of his vehicle in service are credible and there are documented reports of headaches beginning in service.  The in-service incidents that he reported post service are of the nature that it is reasonable to expect that a person may not have reported them given the circumstances of the service.  Additionally, VA outpatient treatment records document his post-service complaints of headaches, blurred vision, and photophobia; a post-service diagnosis of TBI; and treatment for TBI with poly trauma occupational therapy.  Finally, the September 2015 VA examinations are not adequate as there is no indication that the Veteran's treatment history was considered.  

Based on the foregoing, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for residuals of TBI, to include headaches, blurred vision, and photophobia, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of TBI, to include headaches, blurred vision, and photophobia, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


